—Judgment, Supreme Court, Bronx County (George R. Villegas, J.), rendered January 19, 2010, convicting defendant, after a jury trial, of attempted assault in the third degree, and sentencing him to a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The fact that the jury acquitted defendant of robbery and larceny charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]), particularly since the jury could have found that defendant was correctly identified as the victim’s assailant, but that there was insufficient proof that defendant took property.
Concur—Andrias, J.P, Acosta, Freedman, Richter and Gische, JJ.